Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
UNPUBLISHED
PER CURIAM:
Robert Isadore Richardson appeals the district court’s order denying relief on his motion seeking a reduction in his sentence, 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Richardson, No. 3:05-cr-00040-JPB-DJJ-1 (N.D.W.Va. Jan. 28, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.